                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

COREY M. WILLIAMS                                                                   PLAINTIFF

v.                                   No: 4:20-cv-01020-LPR

EDWARD ADAMS, et al.                                                            DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Corey M. Williams’s Complaint is DISMISSED without prejudice. The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment

or the accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 28th day of May 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
